Exhibit 10.19

 

ELECTION TO PARTICIPATE AND RELEASE OF ALL CLAIMS (herein “Agreement”)

 

JOHN LEE AND JBT CORPORATION

 

TERMINATION OF EMPLOYMENT

My employment with John Bean Technologies Corporation, also known as JBT
Corporation (herein “the Company”) will terminate effective December 31, 2013. I
have agreed to resign as an officer or a director of the Company, or any part
thereof for which I currently serve as an officer or director, and agree to
execute written resignations provided by the Company for that purpose. I further
agree not to seek reinstatement, future employment or any other employment
relationship with the Company or any of its subsidiaries or affiliates.

 

BENEFITS/CONSIDERATION

1. I understand that the Company has paid or will pay me all accrued salary and
benefits that are owed to me, which are as follows:

 

(a)

a lump sum payment of Thirty-One Thousand Nine Hundred Eighty-Three Dollars
($31,983) (comprised of my December 2013 base salary of Thirty Thousand Eight
Hundred Eighty-Three Dollars ($30,883) and my car allowance of One Thousand One
Hundred Dollars ($1,100)), less normal payroll deductions and taxes, which
constitutes all wages owed to me by the Company through December 31, 2013, which
was paid to me on December 24, 2013; and

 

(b)

a lump sum payment of Fourteen Thousand Two Hundred Fifty-Four Dollars
($14,254), less normal payroll deductions and taxes, which constitutes all of my
earned and accrued but unused vacation leave, which was paid to me on December
24, 2013.

 

2. By virtue of my signature below and my other agreements herein, I understand
that I will additionally be entitled to the following benefits under the John
Bean Technologies Corporation Executive Severance Pay Plan, effective, as
Amended and Restated, January 1, 2013 (herein “Executive Severance Plan”), and
that my employment with the Company is deemed “terminated without cause” for the
purpose of determining my entitlement to benefits under the Executive Severance
Plan:

 

(a)

a lump sum payment of Seven Hundred Eighteen Thousand Thirty-Five Dollars and
Fifty-Six Cents ($718,035.56) (comprised of Four Hundred Sixty-Three Thousand
Two Hundred Forty-Eight Dollars and Seventy-Five Cents ($463,248.75)
constituting fifteen (15) months of my current annual base salary and Two
Hundred Fifty-Four Thousand Seven Hundred Eighty-Six Dollars and Eighty-One
Cents ($254,786.81) constituting Fifty-Five Percent (55%) of my current base
salary, under the terms set forth in paragraphs 4.1(a) and 4.1(b) of the
Executive Severance Plan) payable no later than fourteen (14) days after the
expiration of the seven-day revocation period described herein;

 

(b)

a lump sum payment of Eighteen Thousand Four Hundred Dollars ($18,400),
constituting fifteen (15) times the Company’s portion of my current monthly
premium for medical and dental coverage, under the terms set forth in paragraph
4.1(c) of the Executive Severance Plan, payable no later than fourteen (14) days
after the expiration of the seven-day revocation period described herein;

 

(c)

a lump sum payment of Fifty Thousand Dollars ($50,000) in lieu of the
outplacement assistance described in paragraph 4.1(e) of the Executive Severance
Plan, payable no later than fourteen (14) days after the expiration of the
seven-day revocation period described herein; and

 

(d)

a lump sum payment of Eleven Thousand Dollars ($11,000), which is equal to the
remaining amounts due to me by the Company in 2013 for financial planning/tax
preparation assistance under the terms of set forth in paragraph 4.1(f) of the
Executive Severance Plan, payable no later than fourteen (14) days after the
expiration of the seven-day revocation period described herein.

 

3. In addition to the benefits set forth above, I understand that I have been
offered, and will receive in consideration for actions and commitments by me in
this Agreement, an accelerated vesting of the Long Term Incentive Plan Award
(herein “2014 Stock Award”) that would otherwise have taken place on January 2,
2014 if I had been employed on that date. I understand: (i) that I am not
otherwise entitled to this benefit under the Executive Severance Plan; and (ii)
that the 2014 Stock Award shall be paid on or about the date that it would
otherwise have been paid had I remained employed, provided that I have signed
this Agreement and the seven-day revocation period described herein has passed.

 

4. I understand and agree that this Release and this Agreement will not change
or negatively impact my entitlement to: (i) my earned wages and payment of my
earned and accrued but unused vacation; (ii) my 2013 Bonus; (iii) my entitlement
to benefits accrued under the Company’s Non-Qualified Savings and Investment
Plan and the Company’s Salaried Employees’ Equivalent Retirement Plan
(non-qualified pension); (iv) any other vested retirement benefits I may have
under the JBT Pension Plan or 401k Plan; and (v) election of continuation health
insurance coverage under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”). With respect to the 2013 Bonus, I understand that: (a) it will be
based on earned Business Performance Indicators (BPI) as opposed to Target, my
BPI numbers will be calculated using the same % as others in my peer group, and
BPI calculation will continue to be based 50% on Corporate performance and 50%
on AeroTech performance; (b) API will be set at 1.0; (c) my salary for purposes
of the calculation will be based on twelve months at my current salary; and (d)
this 2013 Bonus shall be paid to me in accordance with the Company’s regular
payment schedule for 2013 Bonuses paid to similarly situated employees of the
Company. 

 

 
 

--------------------------------------------------------------------------------

 

 

 

5. Except as specifically stated above or in this Agreement, I understand that
all of my entitlement to compensation and Company-provided benefits will cease
on December 31, 2013. I further understand that I am not entitled to any
additional separation or severance pay or benefits of any kind.

 

RELEASE AND WAIVER

In consideration for the benefits described in this Agreement, I and any person
acting by, through, or under me, release, waive, and forever discharge the
Company, its subsidiaries and affiliates and all of their respective agents,
employees, officers, directors, shareholders, successors, and assigns (the
“Released Parties”) from any and all actions, demands, obligations, agreements,
or proceedings of any kind, whether known or unknown, at this time, arising out
of, or connected with, my employment with the Company, my separation from the
Company, and/or end of my employment, including, but not limited to all matters
in law, in equity, in contract, or in tort, or pursuant to statute, including
damages, attorney’s fees, costs and expenses and, without limiting the
generality of the foregoing, to all claims arising under the Age Discrimination
in Employment Act of 1967, as amended (herein “ADEA”), the Older Worker Benefit
Protection Act (herein “OWBPA”), Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Americans With Disabilities Act, the Family and
Medical Leave Act or any other federal, state, or local law, statute, or
ordinance affecting my employment with or separation from the Company.

 

I understand that while nothing in this Agreement prevents me from filing a
charge or complaint with, or from participating in an investigation or
proceeding conducted by, the Equal Employment Opportunity Commission or any
other federal, state or local agency charged with the enforcement of any
employment laws, by signing this Agreement I waive the right to individual
relief based on claims asserted against the Released Parties in such a charge or
complaint, except where such a waiver is prohibited.

 

I understand that my release of claims in this Agreement does not apply to any
claims or rights that may arise after the date that I sign this Agreement,
claims related to the consideration for and benefits provided to me in this
Agreement (including the right to enforce this Agreement), claims related to the
Company’s expense reimbursement policies, claims related to any other benefits
plans offered by the Company (including without limitation the Company’s
Non-Qualified Savings and Investment Plan, the Salaried Employees’ Equivalent
Retirement Plan (non-qualified pension), the JBT Pension Plan, the 401(k) Plan,
and the 2014 Stock Award), and any claims that the controlling law clearly
states may not be released by private agreement. All other rights and claims are
released.

 

VOLUNTARY AGREEMENT; ADVICE OF COUNSEL; 21-DAY PERIOD

I acknowledge that:

 

(a)

I have read this Agreement, and I understand its legal and binding effect. I am
acting voluntarily and of my own free will in executing this Agreement.

 

(b)

The consideration for this Agreement, described above, is in addition to
anything of value to which I already am entitled.

 

(c)

I have had the opportunity to seek, and I was and am advised in writing to seek,
legal counsel prior to signing this Agreement.

 

(d)

I have been given at least 21 days to consider the terms of this Agreement
before signing it.

 

(e)

I agree with the Company that changes, whether material or immaterial, do not
restart the running of the 21-day consideration period.

 

(f)

I agree that I: (i) have received all compensation due me as a result of service
performed for the Company with the receipt of my final paycheck, or will receive
such compensation in accordance with the terms of this Agreement; (ii) have
reported to the Company any and all work-related injuries incurred by me during
my employment by the Company; and (iii) have provided the Company with written
notice of any and all concerns regarding suspected ethical and compliance issues
or violations on the part of the Company or any released person or entity.

 

REVOCATION

I understand that if I sign this Agreement, I can change my mind and revoke it
within seven days after signing it by returning it with written revocation
notice to Mark Montague of the Company’s Human Resources Department. I
understand that the release and waiver set forth in this Agreement will not be
effective until after this seven-day period has expired, and I will receive no
benefits under this Agreement (except for accrued wages and earned and unused
vacation leave) until after this Agreement is effective. If the revocation day
expires on a weekend or holiday, I understand I have until the end of the next
business day to revoke.

 

BINDING AGREEMENT

I understand that following the seven-day revocation period, this Agreement will
be final and binding. I promise that I will not pursue any claim that I have
waived and/or released by this Agreement. If I break this promise through no
fault or breach of the Company, I agree to pay all of the Company’s costs and
expenses (including reasonable attorneys’ fees) related to the defense of any
claims, except this provision does not apply to claims that I may have under the
OWBPA, the ADEA, and any other claims that cannot be waived as a matter of law.

 

 
 

--------------------------------------------------------------------------------

 

 

 

NON-DISCLOSURE; NON-SOLICITATION; NON-COMPETITION

I agree to return all confidential information, computer hardware or software,
files, papers, memoranda, correspondence, customer lists, financial data, credit
cards, keys, tape recordings, pictures, and security access cards, and any other
items of any nature which were or are the property of the Company by no later
than December 31, 2013. I further agree not to retain any copies of any such
property in my possession or under my control, and also agree to retain in
confidence any confidential information concerning the Company until such
information is publicly available.

 

I agree to maintain the confidentiality of this Agreement and will not disclose
in any fashion the amount of the benefits I receive under this Agreement, and/or
the substance or content of discussions involved in this Agreement, to any
person other than: my spouse; my attorneys, accountants, and tax advisors as
required by appropriate taxing authorities; or otherwise as required by law.

 

I agree to reasonably cooperate with the Released Parties regarding any pending
or subsequently filed litigation, claims or other disputes involving the
Released Parties or Company clients that relate to matters within my knowledge
or responsibility. The parties agree not to make statements to clients,
customers and suppliers of the Company (or any of its affiliates) or to other
members of the public that are in any way disparaging or negative towards me or
the Company, any of its affiliates, or the products, services, representatives
or employees of any of the foregoing. The Company agrees that it shall, and
shall cause all of its senior management employees, officers, members of the
boards of directors, owners, and each of their respective affiliates, to respond
to any inquiries about my performance or the circumstances surrounding the
termination of my employment with the Company, by referring such inquiries to
the Vice President of Human Resources (currently Mark Montague), who will
respond by providing statements about me that are entirely consistent with the
following: (i) I resigned from my employment to pursue other career
opportunities; and (ii) the Company wishes me the best of luck in my future
endeavors.

 

I agree that during the Severance Period I will not: (i) accept employment with
any person or entity that is in competition with the Company’s AeroTech
Division; (ii) solicit any customers of the Company with whom I had or made
contact during my employment with the Company; or (iii) solicit or induce any
other employees or officers of the Company with whom I had contact in my
employment with the Company to terminate their employment with the Company.

 

GENERAL PROVISIONS

The validity of this Agreement shall be construed under Illinois law. This
Agreement constitutes the complete and total agreement with respect to issues
addressed in this Agreement. However, this Agreement shall not in any way
affect, modify, or nullify any agreement I have entered into with the Company
which obligates me to protect the Company’s confidential information, refrain
from competing with the Company, or soliciting Company employees or customers
after my employment is terminated. I represent that I am not relying on any
other agreements or oral representations not fully expressed in this Agreement.

 

I agree that this Agreement shall not be modified, altered, or discharged except
by written instrument signed by an authorized Company representative and me. The
headings in this document are for reference only, and shall not in any way
affect the meaning or interpretation of this release. This Agreement may be
executed in counterparts and delivered by facsimile or other electronic means,
each of which shall constitute one and the same instrument.

 

 

I have read and understand the Election to Participate and Release of all
Claims. I accept the consideration stated above and agree to be bound by the
terms of this Election to Participate and Release of all Claims.

 

Dated  

 

12/30/2013

 

Signature

 

 /s/ John Lee

 

  Name Printed: John Lee

     

John Lee

       

 

I have approved and accepted John Lee’s Election to Participate and Release of
all Claims on behalf of the Company.

 

Dated  

 

1/7/2014

 

Signature

 

 /s/ Mark Montague

 

  Name Printed: Mark Montague

     

Mark Montague

       

 

 

 